TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00583-CR


Gerald Herrera, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NO. 2001-216, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was originally due to be filed on September 3, 2002.  A free
record was ordered on October 23, 2002, and the time for filing was extended to January 21, 2003. 
The reporter has now informed the Court that the record will be completed by February 20, 2003.
The court reporter for the 274th District Court, Mr. Gene R. Lee, is ordered to file the
reporter's record no later than February 20, 2003.  No further extension of time will be granted.  See
Tex. R. App. P. 37.3(a)(2).
It is ordered January 24, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish